Citation Nr: 1614933	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which reopened a previously denied claim for service connection for PTSD, but denied the claim on the merits.


FINDING OF FACT

Service connection for PTSD was granted in a May 2015 rating decision.


CONCLUSION OF LAW

The criteria for a dismissal of the appeal to reopen a claim for service connection for PTSD have been met.  38 U.S.C.A. § 511(a), 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran filed a claim in June 2007 to reopen a previously denied claim for service connection for PTSD. His claim was reopened but denied on the merits in a January 2008 rating decision.  He filed a notice of disagreement with that decision in April 2008.  After receiving a statement of the case in March 2010, he perfected his appeal to the Board by filing a VA Form 9 in April 2010.

While his appeal was pending, he filed a new claim for service connection for PTSD in March 2013, which was granted by the RO in May 2015.  This represents a full grant of the benefit sought in the current appeal.  Therefore, that claim is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that claim.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  The Veteran has not, in response, separately appealed the rating or effective date assigned for his PTSD.  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Therefore, the appeal is dismissed.


ORDER

The appeal to reopen a previously denied claim for service connection for PTSD is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


